Case: 12-30234       Document: 00512347459         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                       No. 12-30234
                                                                           Lyle W. Cayce
                                                                                Clerk

DENNIS PRICE; ROBERT SHOLAR,


                                           Plaintiffs - Appellees-Cross-Appellants,
v.
PCS NITROGEN FERTILIZER, L.P.,


                                           Defendant - Appellant-Cross-Appellee.



                   Appeals from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:03–CV–153


Before REAVLEY, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
       This is an employment retaliation case. Robert “Doc” Sholar and Dennis
Price (collectively, “Plaintiffs”) sued PCS Nitrogen Fertilizer, L.P. (“PCS”),
alleging that PCS supervisors retaliated against them in violation of Louisiana’s
environmental whistleblower statute. See La. R.S. § 30:2027. A jury returned
a verdict for Plaintiffs and, after denying PCS’s post-verdict motion for judgment


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30234      Document: 00512347459      Page: 2    Date Filed: 08/20/2013




                                   No. 12-30234

as a matter of law, the district court entered judgment on the verdict. PCS
appeals the district court’s judgment on sufficiency of the evidence grounds.
Plaintiffs appeal the district court’s denial of their request for treble damages as
well as attorneys’ fees and pre-judgment interest on those damages.               We
AFFIRM.
      Plaintiffs’ challenge to the district court’s damages ruling turns on a
question of statutory construction that we review de novo. See Carder v. Cont’l
Airlines, Inc., 636 F.3d 172, 174 (5th Cir. 2011) (citation omitted). We also
review de novo the district court’s denial of PCS’s motion for judgment as a
matter of law, SMI Owen Steel Co. v. Marsh USA, Inc., 520 F.3d 432, 437 (5th
Cir. 2008), but the “standard of review with respect to a jury verdict is especially
deferential.” Brown v. Bryan Cnty., Okla., 219 F.3d 450, 456 (5th Cir. 2000)
(citation omitted). We will render judgment for PCS only if “the facts and
inferences point so strongly in favor of the movant that a rational jury could not
reach a contrary verdict.” SMI, 520 F.3d at 437 (quoting Pineda v. United Parcel
Serv., Inc., 360 F.3d 483, 486 (5th Cir. 2004)); see also Ellis v. Weasler Eng’g Inc.,
258 F.3d 326, 337 (5th Cir. 2001) (explaining that we “must review all of the
evidence in the record, draw all reasonable inferences in favor of the nonmoving
party, and may not make credibility determinations or weigh the evidence”
(citations omitted)).
      PCS contends that Plaintiffs did not adduce legally sufficient evidence for
the jury to find a causal connection between their protected activity—reporting
environmental violations to law enforcement authorities—and the employment
decisions at issue. It argues that no rational jury could have found the requisite
causal connection because Plaintiffs’ supervisors testified that, when making the
employment decisions at issue, they did not know that Plaintiffs had engaged
                                          2
     Case: 12-30234        Document: 00512347459       Page: 3    Date Filed: 08/20/2013




                                        No. 12-30234

in the protected activity. The jury, however, could have (and apparently did)
disbelieve this testimony. It is the jury’s province to make precisely such
credibility determinations. See, e.g., Guillory v. Domtar Indus. Inc., 95 F.3d
1320, 1334 (5th Cir. 1996) (upholding jury findings that “were based upon
credibility calls which are completely within the province of the jury”).
Considering the totality of the evidence before the jury, we conclude that it could
have rationally inferred that PCS knew of Plaintiffs’ protected activity. Thus,
we reject PCS’s challenge to the jury’s verdict.
      We likewise reject Plaintiffs’ challenge to the district court’s ruling on
damages. Under the plain text of the whistleblower statute, a plaintiff may
recover triple his or her pecuniary losses, but any emotional damages are
awarded “in addition to” trebled wage-type losses, if any. See § 30:2027.2 Here,
Plaintiffs had no pecuniary losses and their arguments to refute the statute’s
plain text are unavailing.3 Accordingly, the district court correctly determined
the damages award.
      AFFIRMED.

      2
          The statute states, in relevant part:
      “Damages” to be tripled pursuant to Paragraph B(1) of this Section shall be for
      the period of the damage, but not to exceed three years, and shall include but
      not be limited to lost wages, lost anticipated wages due to a wage increase, or
      loss of anticipated wages which would have resulted from a lost promotion, and
      if the period of the damage exceeds three years, the employee shall thereafter
      be entitled to actual damages. In addition to the above, “damages” shall also
      include any property lost as a result of lost wages, lost benefits, and any
      physical or emotional damages resulting therefrom.
§ 30:2027(B)(2)(b) (emphasis added).
      3
        Because we conclude that Plaintiffs may not recover triple their non-pecuniary
damages under the whistleblower statute, we need not decide whether they should recover
additional attorneys’ fees and pre-judgment interest on trebled damages.

                                                  3